Citation Nr: 9907978	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of service 
connection for temporomandibular joint (TMJ) syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 determination rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's request 
to reopen his claim of entitlement to service connection for 
TMJ syndrome.  The veteran appealed that decision, and the 
case was forwarded to the Board for review.

The veteran appeared and presented testimony at an October 
1998 Travel Board hearing, held before the undersigned Board 
Member.  


REMAND

A preliminary review of the record discloses that before the 
Board can proceed further in adjudicating the veteran's 
claim, additional development is required. 

The veteran testified that in the summer of 1997, he was 
treated and examined for TMJ syndrome by the chief of staff 
and chief dentist at the Marion VA medical center.  These 
records do not appear in the claims file, nor is it apparent 
that such records were considered by the RO.

The veteran also testified he was not given a complete 
examination at the time of his initial VA compensation and 
pension examination in October 1994, specifically that he was 
not scheduled for a CT scan and MRI as suggested by his 
medical records from 1994, and that the subsequent November 
1994 rating decision denying his claim of service connection 
for TMJ syndrome was therefore based on an incomplete record.  
The Board also notes the veteran's written contentions, 
contained in the claims file, which claim that he was not 
timely notified of the RO November 1994 rating decision. 


Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file any and all medical 
records relating to the veteran's 
treatment for TMJ syndrome in the summer 
of 1997 at VA medical center in Marion.  

2.  After obtaining the above records and 
associating them with the claims file, 
the RO should then schedule the veteran 
for tomograms of both temporomandibular 
joints and/or a CT scan/MRI, as suggested 
by the October 1994 radiology report.  
These studies should then be evaluated by 
the examiner who treated the veteran in 
the summer of 1997, and an opinion should 
be rendered as to whether the veteran's 
TMJ syndrome is etiologically related to 
service. 

3.  When the requested development has 
been completed, the RO should again 
decide the veteran's claim for service 
connection.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of 
the case notifying him of the RO's 
decision, informing him of his appellate 
rights, and affording him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this remand is to obtain any pertinent medical 
records and a medical opinion.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 3 -


